Case 3:19-cv-00688-JAG Document14 Filed 10/10/19 Page 1 of 1 PagelD# 211

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOE ALEXANDER,
Plaintiff,

v. Civil Action No. 3:19-cv-688

DIET MADISON AVENUE, et al.,
Defendants.

ORDER

This matter comes before the Court on the proposed intervenor’s motion for provisional
sealing or for expedited hearing. (Dk. No. 12.) The proposed intervenors, The Interpublic Group
of Companies, Inc., and The Martin Agency, have moved for leave to intervene in this case for
limited purpose of sealing portions of the complaint. (See Dk. No. 5.) The proposed intervenors
argue that the complaint violates the plaintiff's non-disclosure agreement by publicly identifying
the individual who accused the plaintiff of sexual harassment. To protect the accuser’s identity,
the proposed intervenors ask the Court to provisionally seal the complaint, or in the alternative, to
order expedited briefing on their motion to seal.

Upon due consideration, the Court GRANTS IN PART the motion for provisional sealing
or for expedited hearing. (Dk. No. 12.) The Court declines to provisionally seal the complaint.
The Court, however, will order expedited briefing on the proposed intervenors’ motion to seal.
(Dk. No. 5.) Within seven (7) days of this Order, the plaintiff shall respond to the motion to seal.
The proposed intervenors may file a reply within three (3) days of the plaintiffs response.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Date: 10 October 2019 I,
Isl ]

Richmond, VA
John A. Gibney, ee f f
United States Distyict Jadge

 

 

 

 
